It
is a great honour for me to address the General Assembly
for the first time on behalf of the Republic of Mali.
The Malian delegation welcomes the fact that this
year’s session of the General Assembly is being held under
the skilful presidency of Mr. Amara Essy of Côte d’Ivoire.
As well as being a personal tribute, his election honours not
only Côte d’Ivoire, which is Mali’s friend and neighbour,
but Africa as a whole. It also attests to the confidence of
all delegations in him. They are confident that he will lead
our work effectively and wisely. He can rely on the full
cooperation of the Malian delegation. We convey to him
our warmest congratulations and every good wish for
success.
I wish also to pay tribute to Mr. Essy’s predecessor,
Ambassador Samuel Insanally of Guyana, for the devotion
and skill that he brought to his work as President of the
General Assembly at its last session.
I also take pleasure in greeting the Secretary-
General, Mr. Boutros Boutros-Ghali, and in commending
him for his tireless efforts to strengthen the role of the
United Nations.
In the period since the last session of the General
Assembly there have been encouraging developments in
the cause of peace.
The advent of a united, democratic and non-racial
South Africa is part of this pattern. That event, which
puts an end to three centuries of domination, marks the
completion of Africa’s liberation. But, in addition, by
enabling majority rule to prevail, it brings South Africa
into harmony with mankind’s essential values. For both
these reasons we must welcome the fact that joint efforts,
in Africa and around the world, were a powerful catalyst
in the eradication of the policy of apartheid. I pay tribute
to the determination of the South African people and to
the courage of two men, President Mandela and Vice-
President de Klerk, each of whom understood the trend of
history and opted for the course of reason and the path of
dialogue.
At the same time, I wish to take the opportunity
provided by the forty-ninth session of the General
Assembly to pay tribute to the Palestinian people and the
Palestine Liberation Organization, under the leadership of
Chairman Yasser Arafat. The Malian Government
welcomes the conclusion and the signing by Israel and the
Palestine Liberation Organization of the Peace Agreement
on the autonomy of Jericho and Gaza, which constitutes
a significant step forward towards settling the Palestinian
question. My delegation will continue to support the
peace process in the interests of the Palestinian and Israeli
peoples, because it provides a unique framework within
which to bring lasting peace, stability and security to the
whole region.
While developments in South Africa and in the
Middle East amount to significant progress towards peace,
certain remaining conflicts are a continuing source of
grave concern for the international community. Any
conflict capable of destabilizing any region of the world
is a threat to the peace and stability of the whole
international community.
To increase the chances of resolving conflicts that
have worldwide repercussions the United Nations should
resolutely support regional and subregional initiatives,
such as the establishment by the Organization of African
Unity of a central body for the prevention, management
24


and settlement of conflicts. But such initiatives need to be
backed up with genuine and forthright involvement by
States in the same subregion, as well as by consistent
support from the international community, if lasting peace
is to be brought to the areas concerned.
Is it not also time to collectively address one of the
factors underlying the development of armed conflicts in
some regions of the world? I am thinking of the massive
uncontrolled circulation of small arms in third world
countries in general, and of Africa in particular. We are all
aware that very few of these countries manufacture arms.
So where do they come from? How are they channelled?
What can we do about them?
In the view of my delegation, the answer to these
pressing questions would make it possible to find ways and
means to ensure that our peoples enjoy a safe and stable
environment that will favour development activities.
Returning now to existing conflicts, we believe that in
Rwanda everything must be done to promote dialogue in
order to preserve peace in that country and in the region.
In this respect, my country, Mali, has been actively
involved in the quest for a solution to the Rwandan tragedy
and is participating in the implementation of the Arusha
peace agreements through its contingent earmarked to
reinforce the United Nations Assistance Mission for
Rwanda.
The international community and the United Nations
must continue their efforts to provide relief to the displaced
populations and organize their return while stepping up
economic, financial, material and technical assistance in
order to foster Rwanda’s reconstruction and economic
rehabilitation.
Similarly, there is a need for stepped-up cooperation
between the United Nations, the Organization of African
Unity, the League of Arab Nations, the Organization of the
Islamic Conference and the Non-Aligned Movement in
order to find a settlement to the Somali crisis in
humanitarian, political and security terms. This endeavour
should be accompanied by the launching of a massive and
effective programme of rehabilitation, relief and
reconstruction in Somalia. Hence the presence of the
United Nations Operation in Somalia (UNOSOM II) should
be maintained and strengthened.
In Mozambique, national reconciliation is under way.
My delegation wishes to hail the initiatives taken by the
United Nations through its observer mission and calls for
full compliance with the electoral timetable.
In Angola, we welcome the continuation of the
peace talks and call on all parties to fulfil their respective
commitments in order to bring peace quickly back to that
country.
With respect to the Western Sahara, recent
developments make it incumbent upon this Organization
to further pursue its efforts to bring about the holding of
the referendum, in conformity with the pertinent
resolutions on this issue.
In Liberia, where my country is actively involved in
the search for a solution, all initiatives designed to bring
lasting peace must be supported, in particular those of
the Economic Community of West African States
(ECOWAS). We call on the parties to the conflict, the
signatories of the various agreements, to respect their
commitments with a view to promoting the further
mobilization of the human and financial resources the
country needs. Everything should also be done to make
the experiment under way in the Military Observer Group
of ECOWAS a model for the settlement of other regional
conflicts.
Our abiding conviction that peace is possible
everywhere should bolster our determination to bring
about a settlement to other persistent conflicts.
Thus, in Bosnia and Herzegovina, Mali supports all
initiations permitting the speedy adoption and
implementation of measures that will break down the
stubbornness of the Serb party. My country, like other
countries of the international community, remains
profoundly perturbed by the armed aggression and policy
of “ethnic cleansing” being directed against the Republic
of Bosnia and Herzegovina and its people. We must do
our utmost to ensure that the relevant Security Council
resolutions are fully respected.
It is with this same goal of reducing the number of
regional conflicts that we should approach activities to
bring a return to democracy in Haiti and to restore peace
in Afghanistan.
Another source of grave concern for the international
community lies in the persistence of major economic and
financial problems.
25


Indeed, one of the major challenges facing our
Organization today is development. The development
strategies and programmes that have been pursued thus far
have not yielded the desired results, in particular in the case
of Africa.
“An Agenda for Development”, proposed by the
Secretary-General, does provide a useful opportunity to
diagnose the existing situation, in particular in Africa, and
should permit us to propose appropriate measures to lay the
foundations for lasting development for the benefit of all
the peoples and nations of the world.
The Agenda represents the last hope for millions of
people living in poverty and destitution, for millions of
children dying every year of endemic diseases, and for the
millions of refugees around the world.
That is why my delegation welcomes the upcoming
World Summit for Social Development, scheduled for
March 1995 in Copenhagen.
Similarly, the Fourth World Conference on Women, to
be held in Beijing in 1995, should make an important
contribution to the elaboration of “An Agenda for
Development”. This Conference will permit our countries
to better manage the tremendous human resource
represented by women by translating policies and measures
in favour of women into concrete programmes. More
social justice for women can only enhance society as a
whole.
In the same vein, my delegation welcomes the ongoing
reforms in various bodies of the United Nations, notably
those responsible for economic and social development.
The question of world trade and commodities is
among those to have received the greatest attention in
recent years. In this context, the agreement creating the
World Trade Organization was signed in Marrakesh,
Morocco, on 15 April 1994.
In the implementation of that agreement, particular
attention must be given to the following issues: the specific
conditions of the developing countries, in particular the
least developed countries, which must continue to receive
preferential treatment in the implementation of the new
mechanisms designed to govern world trade; the transfer of
technology in keeping with the aspirations of the countries
of the South; regional economic integration; immigration
policies; professional training; and job creation.
Resolute political commitment on the part of the
whole of the international community is thus vital if the
Organization is to play the key role in the area of
development and international cooperation entrusted to it
by the United Nations Charter and the pertinent General
Assembly resolutions.
We welcome the fact that on 18 June 1994, the
International Convention to Combat Desertification in
Those Countries Experiencing Serious Drought and/or
Desertification, Particularly in Africa, was adopted. Mali,
a country that has been hard hit by the cumulative effects
of drought and desertification, is hoping for the early
ratification and implementation of this Convention.
Strengthening the role of the United Nations is
becoming more and more of a necessity, for as it
approaches its fiftieth anniversary, our Organization must
face many challenges, whether in the maintenance of
international peace and security or in the fields of
economic and social development or respect for human
rights.
Let us equip this Organization with the means to
accomplish these tasks.
While the celebration of the fiftieth anniversary
provides a useful opportunity to assess the work
accomplished thus far, it is also a reminder of the limits
that reality has imposed on the implementation of the
Charter. In this respect, it is not simply the problem of
the Organization’s financial situation that arises, but also
its Members’ ability to agree on its priorities and its tasks
that is being questioned. We can only rejoice when we
see that our collective awareness of the disorder and
shortcomings of the past has, for the first time, become
the promise of a readiness to engage in serious thought,
as attested to by the development of “An Agenda for
Peace” and the draft of “An Agenda for Development”,
which can become effective instruments to enable our
Organization to provide a better future for present and
future generations.
I should like to take this opportunity to inform the
international community of the democratic developments
that have taken place in Mali since 1991.
In political terms, democracy is daily being further
consolidated and expanded. After free and democratic
elections in 1992 we set up the institutions provided for
by our Basic Law. My Government today is striving to
educate the whole of Malian society in democracy.
26


Evidence of this is the recent regional consultation meetings
which permitted the whole population in their respective
regions to voice their views on the major concerns facing
the Malian nation. That exercise has also permitted the
Government, among other things, to gauge the impact of its
measures on the population.
In economic terms, I wish to draw attention to the
important achievements in the context of the policy of
economic recovery and reform of public finance. The
Government’s new economic policy also stresses the
promotion of the private sector.
The challenges that face us are daunting and hence
our achievements still need to be consolidated; but that
will be possible with the support of the international
community.
The success of the recent round-table conference on
the development of Mali, held in Geneva on 13 and
14 September 1994, attests to the confidence of Mali’s
partners in development in the measures that have been
taken.
These qualitative changes in Mali have also been
observed in several developing countries. They reflect
the fundamental aspiration of peoples to freedom, justice
and development with solidarity. These positive
developments, if they are to be consolidated, require a
series of complementary measures at the international
level. In this regard it is important to ensure equal
participation by all States in the development of new
norms designed to place the international system on a
more solid foundation while at the same time providing
better security for all.
It is my hope that the commemoration of the fiftieth
anniversary of the Organization will provide a useful
opportunity to reflect in depth on these issues.
